DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 12, 2022 were received and fully considered. Claims 1-6 were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 12, 2022 has been entered.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites “a one-way valve” in line 3 and “a one-way valve” in line 6, which is indefinite. As these appear to be different valves, Examiner suggests amending to more clearly reflect that they are corresponding to different valves. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox et al. (US PG Pub. No. 2016/0100774 A1) (hereinafter “Wilcox”).
With respect to claim 1, Wilcox teaches an apparatus for collecting a breath sample (see abstract “user’s breath”; see also Fig. 1), comprising: (a) an air inflow portal (abstract “inlet”; see also Fig. 1) in fluid communication with an airflow chamber (abstract “main chamber”; see also Fig. 1); (b) an air outflow portal (abstract “an outlet”; see also Fig. 1) in fluid communication with said airflow chamber; (c) a one-way valve situated upstream of said air outflow portal adapted to prevent airflow from said outflow portal into said airflow chamber (par.0031 “outlet valve 20 can be configured to permit air to exit the breath chamber 14 through the outlet valve 20 and to prevent air from entering the breath chamber 14 through the outlet valve 20”); (d) an airflow monitor in fluid communication with said airflow chamber (processor 26 and display 30 determine health status; see par.0021); and (4) (e) a detachable breath storage vessel in fluid communication with said airflow chamber via said air outflow portal (par.0024 “main chamber 13 and the breath chamber 14 are detachable from each other. In other words, the breath chamber 14 may be detached from the main chamber 13 in order to store the breath sample for a period of time. In another implementation, the breath chamber 14 may be disposable and may thus be configured for one time use. In yet another embodiment, the breath chamber 14 may be detached from the main chamber 13 to be cleaned or sanitized, etc., before being reattached and reused with the main chamber 13”; see also Fig. 1).
	However, Wilcox’s embodiment mapped above does not explicitly teach said air inflow portal further comprising a one-way valve adapted to allow airflow into said airflow chamber.
	In another embodiment, Wilcox teaches mouthpiece 16 contains a one-way check valve 17 which allows for one-directionality of flow (see par.0027).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Wilcox’s biometric device as depicted in Fig. 1 to incorporate a one-way check valve contained within mouthpiece 16 in order to allow for one-directionality of flow, as evidence by Wilcox (par.0027).
	With respect to claim 4, Wilcox teaches said air inflow portal is a mouthpiece (mouthpiece 16 in Fig. 1).
	With respect to claim 5, Wilcox does not teach said airflow portal is a nosepiece. However, such a modification would be obvious to PHOSITA when the invention was filed as this would be a simple substitution that would allow for breath collection in an alternative manner. Examiner also notes that it is widely known in the art to utilize a nosepiece as mechanism for collecting exhaled breath, as evidence by prior art cited in previous office actions.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Giron et al. (US PG Pub. No. 2005/0177056 A1) (hereinafter “Giron”).
With respect to claims 2 and 3, Wilcox teaches an apparatus for collecting a breath sample as established above. 
However, Wilcox does not teach the limitations recited in claims 2 and 3.
Regarding claim 2, Giron teaches a three-way valve having an air discharge position and an air collection position, said three-way valve positioned between said airflow chamber and said detachable breath storage vessel (three way solenoid valve 18 allows breath flow to be passed to collection containers 24 or discard the sample by ejecting it into the air 22; see Figs. 1, 2A, 2B).
Regarding claim 3, Giron teaches a programmable controller in electrical communication with said airflow monitor and said three-way valve, said programmable controller configured to control said valve position in response to readings from said airflow monitor (par.0071 “breath sample is preferably directed to a three way solenoid valve 18 whose flow position is controlled by means of a signal obtained from the system controller 14”). 
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wilcox to incorporate a three-way solenoid valve in order to distribute exhaled breath to multiple collection vessels and/or discard the sample by ejecting it into the air, as evidence by Giron. Although Giron does not explicitly teach said controller programmed to maintain a flow rate of at least one liter per minute (claim 3), such a modification would be obvious to PHOSITA when the invention was filed as maintaining a particular flow rate and/or volume of exhaled breath is routine in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Namjou-Khaless et al. (US PG Pub. No. 2008/0275355 A1) (hereinafter “Namjou”).
With respect to claim 6, Wilcox teaches an apparatus for collecting a breath sample as established above. 
However, Wilcox does not teach the limitations recited in claim 6.
	Namjou teaches a flow rate restriction mechanism positioned downstream of said air inflow portal (par.0035 “The flow controller 42 is used to regulate the flow of the gas sample into the laser spectrometer 40. For example, the flow controller 42 may limit the flow rate into the laser spectrometer to 1.0 liter per minute”).
	Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Wilcox such to incorporate a regulation means that limits the breath flow rate in order to regulate the flow of the gas sample to the gas monitor, as evidence by Namjou.

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791